DETAILED ACTION

1.	This communication is being filed in response to the submission having a mailing date of (08/02/2022) in which a (3) month Shortened Statutory Period for Response has been set. 

  Notice of Pre-AIA  or AIA  Status

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                               Information Disclosure Statement

3.	The submitted IDS dated on date 07/07/2021, is in compliance with the provisions of 37 CFR 1.97, have been reviewed and considered by the Examiner. 

                 Acknowledgements

4.       Upon new entry, claims (1 -10 and 14) remain pending on this application, of which claims (1, 14) remain the two parallel running independent claims on record. 

4.1.	The undersigned thanks applicant representative (Atty. J. Stegall; Reg. No. 77, 492) for the clear stated remarks and observations.

              Notice of Allowance

5.       In view of the new persuasive arguments presented, the examiner undersigned considers that the application has been placed in conditions for allowance, and therefore a Notice of Allowance appears below; 

6.	To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

  Reasons for Allowance

7.       The following is the Examiners statement of reasons for allowance:

7.1.    Independent claims (1 and 14) and the associated dependencies are basically drawn to: a cooling tube for use with an inspection borescope (as shown in Fig. 3), able to operate in environmental temperatures greater than about 302 °F (150 °C), 
       constructed as a middle sleeve formed from an expanded polytetrafluoroethylene disposed around the inner sleeve; 
       a braided and/or spiral cut inner sleeve formed from polytetrafluoroethylene and having an inner lumen extending therethrough; 
       further comprising an end-cap, fixedly attached to the inner sleeve, also coupled to a first end of the cooling tube, includes an opening configured to permit the inspection device to pass therethrough; as detailed illustrated in Figs. (1 -2); [Specs/Claims].

7.2.    The below group of Prior art (PA) presented on record (Section 8), fails to fairly disclose and/or suggest this particular architecture construction (see 7.1 above), that combined with the rest of the disclosed features in the dependent claims (2 -10), having no analogous in the Art at the time the invention was made/filed.  

7.3.       For at least above arguments, Examiner is believed that the presented list of claims has/have been constructed in such manner, placing the case in condition for allowance.

7.4.	The listed associated dependent claims further limit the corresponded independent claims on record, and are also allowed.

     					    Prior Art Citations

8.	The following List of prior art, made of record and not relied upon, is/are considered pertinent to applicant's disclosure:

8.1.	Patent documentation

US 6,206,824 B1		Ohara; et al.		A61B1/0011; G02B23/2476; A61B1/00071; 
US 7,121,098 B2		Clifford; et al.		F25B9/04; F27D19/00; F27D21/02; 
US 9,791,091 B2		Yodogawa; et al.	F16L59/029; B23K31/027
US 20140107630 A1	Yeik; Glenn et al.	A61F9/008; A61B18/22

8.2.	Non-Patent documentation:

_ No other inspection tool ever comes close; 2000.
_ NPL search at Google Patents; 2022.

                                                              CONCLUSIONS

9.	Any inquiry concerning this communication or earlier communications from Examiner should be directed to LUIS PEREZ-FUENTES (luis.perez-fuentes@uspto.gov) whose phone number is (571) 270 -1168. The examiner can normally be reached on Monday-Friday 8am-5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, WILLIAM VAUGHN can be reached on (571) 272-3922. The fax phone number for the organization where this application or proceeding is assigned is (571) 272 -1168. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, please call (800)786-9199 (USA/CANADA) or (571)272 -1000.

/LUIS PEREZ-FUENTES/
Primary Examiner, Art Unit 2481.